PER CURIAM:
After review and oral argument, we conclude that the Defendant, Jamie L. Solow, has not shown reversible error in (1) the district court’s order, dated March 26, 2008, denying Solow’s motion for judgment as a matter of law, or in the alternative for a new trial, (2) the district court’s order, dated September 10, 2007, granting the Securities Exchange Commission’s motion for leave to file a second amended complaint, (3) the district court’s order, dated May 10, 2007, 2007 WL 1970806, denying Solow’s motion to dismiss, (4) the district court’s order, dated January 22, 2008, denying Solow’s motions in limine, (5) the jury’s finding as enumerated on the general verdict form dated January 31, 2008, and (6) the district court’s entry of final judgment, dated May 14, 2008, 554 F.Supp.2d 1356, in favor of the SEC.
AFFIRMED.